Citation Nr: 1757932	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-44 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1952 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran requested a Board hearing at a local RO in his December 2015 Form 9.  However, he withdrew his hearing request in March 2017, and therefore the Board may proceed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral eye condition is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

The Veteran's bilateral eye condition was not incurred as a result of active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107 (2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The fully developed claim form includes notice to the appellant of what evidence is required to substantiate a claim for increase and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  The National Personnel Records Center (NPRC) has indicated that the Veteran's military service records were unavailable at the NPRC, as they likely were destroyed in a fire at that facility in 1973.  VA has a heightened obligation to assist the appellant in the development of this case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile. 38 U.S.C. § 5103A (b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has been afforded a VA examination to assess the nature and etiology of his bilateral eye condition.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran and his representative have submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran had a meaningful opportunity to participate in the adjudication of the claim decided herein such that the essential fairness of the adjudication is not affected.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  Id. at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, the Veteran contends that his bilateral eye condition is a result of his active service, specifically, as a result of his close proximity to radar during service.  

Unfortunately, a review of the Veteran's service treatment records could not be conducted.  The record reflects a request for service treatment records was sent to the National Personnel Records Center (NPRC) in February 2014.  However, the NPRC has indicated that the Veteran's military service records were unavailable at the NPRC, and were likely destroyed in a fire at that facility in 1973.  A request was made of the Veteran to determine if he had any service treatment records, but the Veteran did not have any service treatment records. 

On VA examination in October 2015, the examiner confirmed that the Veteran had the following diagnoses as it relates to his eyes: full thickness macular hole - left eye; pseudophakia - right eye; combined cataract, age-related - left eye; lamellar macular hole - right eye; epiretinal membrane - both eyes.  However, the examiner opined that it was less likely than not that this bilateral eye conditions incurred in or were caused by service.  The examiner's stated rationale was as follows:

Macular holes/cysts commonly form when the vitreous shrinks or separates due to the aging process.  Other causes of macular holes/cysts include blunt trauma, macular edema, high myopia, inflammatory conditions, detached retina, epiretinal membranes, and idiopathic.  No evidence based studies were [available] showing a link between macular hole formation and overexposure to radiofrequency radiation (RFR) or radar.  If the veteran was    overexposed to radar waves, any eye pathology that resulted from raising the    temperature in the eye would have been almost immediate (within days of    exposure).  The veteran was 25 years old when exposed to RFR and he developed macular holes/cysts when he was over 80 years old.  It is more probable that the veteran's macular holes/cysts were due to causes incident to age.

The Board places high probative weight on the October 2015 opinion, as the examiner reviewed the claims file, conducted an examination, and provided thorough rationale for the opinion.  

The Board has also considered the lay evidence in this case.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case (bilateral eye conditions), it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, although the Veteran is competent to report the presence of symptoms, bilateral eye conditions of the type present in this case are not the type of conditions that are amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose full thickness macular hole, pseudophakia , age-related cataracts, lamellar macular hole, and epiretinal membrane, and to determine their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 
 
In conclusion, upon consideration of all the evidence of record, including the October 2015 VA examination in which the examiner opined that there is no link between the Veteran's current bilateral eye condition and his military service, the Board finds that service connection for a bilateral eye condition is not warranted.  In sum, the criteria for service connection for a bilateral eye condition have not been met. The evidence weighs against the Veteran's claim.  Service connection for bilateral eye condition must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).                                                                                                                                                                                                                                                                                                                                                                  


ORDER

Service connection for a bilateral eye condition is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


